Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,10,18,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tervamaki et al 4335621.
	Tervamaki et al teach:

    PNG
    media_image1.png
    717
    640
    media_image1.png
    Greyscale



As to claims 1,10,19,20, it is well known to employ seals on the plungers (as opposed to cylinder walls), but then again, the claim merely calls for a surface  Also, it is well known to employ plastic material to construct multichannel syringes as a matter of mass production and cost considerations.  
As to claim 18, one of the tips 15 house the lower part of a barrel.  

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terv ‘621 as applied to claim 1  above, and further in view of Roussell 8,201,466.
As to claim 3, Roussell teach (Figure 3) employing plunge rod and plunger for effectively plunger usage. 

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terv ‘621 as applied to claim 1  above, and further in view of Heinonen 5,355,738.
As to claim 4, I would have been obvious to employ a plunger tip that extends into the tip 16 as Heinonen teaches effectively positioning a plunger tip 4 into a bottom tip 3.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terv ‘621 as applied to claim 1  above, and further in view of Lohn 8,839,685.
As to claim 5, it would have been obvious to employ ribs n the plunger rod, as Lohn teaches (Figure 1) that ribs successfully/effectively allow for piston driving elements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861